ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office tribunals in an interference proceeding, awarding priority to the senior party. The invention relates to automobile leaf spring lubricators. The issue is stated in five counts, of which the second will serve as an example:
“2. In a leaf spring lubricator, a pad of absorbent material, a casing fitting over the absorbent material, having a recess in its bottom and a perimetric wall, and means for pressing the casing against the edges of the leaves of a spring, to compress the pad on its edges more than in the center.”
The Patent Office tribunals have very carefully reviewed the evidence, and found that appellant has not sustained the burden of proof. As we fully agree with the conclusion reached, we deem it unnecessary further to discuss the evidence, and accordingly affirm the decision.
Affirmed.